DETAILED ACTION
Applicant’s reply filed on August 9, 2022 is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of group I, encompassing claims 1-10  in the reply filed on August 9, 2022  is acknowledged. Claims 11-15 are withdrawn from further consideration as being drawn to a nonelected group.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Referring to claim 1, It is not clear that terms “a first direction” and “a second direction” referring to what part such as plate, display, circuit boards, or else.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US6275220, hereinafter Nitta) in view of Gundel et al. (US20150085903, hereinafter Gundel).

Referring to claim 1, Nitta discloses an electronic device (figure 5 of Nitta) comprising: 
a housing (30, see figure 5) which includes a first plate (a front plate of 30 at 31) facing a first direction (a front direction) , a second plate (a back pate of 30) facing a second direction (a back direction between a front plate of 30) opposite to the first direction, and a lateral member (a portion of 30 between a front plate of 30 and a back plate of 30)  covering at least part of the space between the first and second plates; 
a display (10) disposed to be visible in at least part of the first plate (the front plate ); 
a first circuit board (18) which includes a first face facing the first direction (a face facing the front direction) and a second face facing the second direction (a face facing the back direction), and which is disposed in the second direction of the display (10) ; 
a second circuit board 22)  which is disposed not to overlap at least in part with the first printed circuit board (18), and which is electrically coupled with the first circuit board (specification states, “The printed wiring board 18 has signal wirings (not shown) thereon to electrically connect to the respective wirings (not shown) on a flexible printed wiring board 22”); 

Nitta fails to disclose at least one or more metal structures  disposed on the first circuit board to transfer, to another component, heat of at least one or more exothermic elements (21) mounted on the second circuit board; and
a socket mounted to the second circuit board; 
a ground path  constructed in at least part of the second circuit board so as to be electrically coupled to the first circuit board or the metal member or the first circuit board and the metal structure.

Nitta further discloses  at least one or more metal structures (15, figure 5 of Nitta) disposed on the first circuit board (18); and at least one or more metal structures (15) disposed on the second circuit board (22) to transfer, to another component (another component such as 32 or 18 or 12), heat of at least one or more exothermic elements (21) mounted on the second circuit board (22).


It would have been obvious to a person of the ordinary skill in the art before the effective filing date of claimed invention to modify the electronic housing of Oishi to have at least one or more exothermic elements  mounted on the first circuit board between the metal structure and the first circuit board instead of the second circuit board between the metal structure and the second circuit board OR additionally one or more exothermic elements mounted on the first circuit board  between the metal structure and the first circuit board same as the second circuit board in order to control signal processing on the first circuit board as well as maintaining temperature of the first circuit board and exothermic elements such as driver chip on the first circuit board.

Gundel discloses a socket mounted to the second circuit board ( see 970 in figure 9 of Gundel; paragraph 0067 states, “FIG. 9 shows wired electrical connector 970 which constrains the distance, D1, between PCB 901 and PCB 902”); 
a ground path  constructed in at least part of the second circuit board so as to be electrically coupled to the first circuit board or the metal member or the first circuit board and the metal structure (paragraph 0047 states, “the signal shared via wired connection may be a clock signal, a channel synchronization signal, the control signal, or other signal useful for demodulating the received modulated signal. In addition, power and/or ground may be shared through wired connections.).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of claimed invention to modify the electronic housing of Oishi to have socket on the second circuit board having ground path between two circuit board as mentioned in Gundel  because socket can be used for electrical signal exchange between two components, and also would provide common grounding between two board in order to reduce or prevent overall noise or disturbance or short-circuit of the electronic device.

Referring to claim 2, Nitta in view of Gundel disclose the electronic device of claim 1, but fail to disclose wherein the first circuit board includes a main circuit board constructed of a rigid material, and the second circuit board includes a circuit board for a Secure Digital (SD) socket constructed of a flexible material.

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Nitta in view of Gundel  to have the first rigid circuit board and second flexible circuit board based on user necessity such as rigid circuit board as first circuit board would provide higher strength, and rigid PCBs are known to minimize electronic noise, easy maintenance make them ideal for use in a wide range of applications where the components need to be fixed, while a flexible circuit board as second circuit board would provide higher flexibility and Flexible circuits provide greater connectivity between other circuit boards, electronic components and the user interface in electronic packaging. They can even provide connectivity in dynamic flex applications where the flexible circuit needs to flex continuously over the life of the device, so they are used extensively in laptop computers, foldable electronics, and display connectivity.

Claims 3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta, Gundel and further in view of  Oishi et al. (US6657620, hereinafter Oishi).
Referring to claim 5,  Nitta in view of Gundel disclose the electronic device of claim 1, wherein the ground path includes: a first ground path constructed in a first portion of the second circuit board, and coupled to the first circuit board; (18 electrically connected 22a in figure 5 of Nitta, and Gundel discloses wherein ground path at electrical connection by connector of two boards, see rejection of claim 1), but fail to disclose a second ground path constructed in a second portion spaced apart from the first portion of the second circuit board, and coupled to the metal structure.
Oishi discloses a second ground path constructed in a second portion spaced apart from the first portion of the second circuit board, and coupled to the metal structure ( the grounding wiring patterns 11 formed on the wiring pattern forming surface 8 a of the board 8 are fixed to the metal plate 13 disposed on a surface 8 b opposed with the surface 8 a, namely a surface opposite to the surface where the grounding wiring patterns 11 are formed, by soldering (soldering with the solder paste 12) through one or a plurality of apertures HL1 formed on the board 8.).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Nitta in view of Gundel  to have ground path as mentioned by the Oishi  between  the metal plate  is and second circuit board of Nitta in view of Gundel in order to withstand voltage characteristic of the driving devices can be improved. Furthermore, the metal plate can be united with the flexible substrate in the same process as mounting of the driving devices onto the printed substrate, thus the production cost of the apparatus can be reduced. Moreover, since both the heat radiation and withstand voltage characteristic can be improved by the simple mounting structure, provided is the mounting structure capable of achieving advantages such as improvement in mounting density of the driving devices and the like.

Referring to claim 4,  Nitta in view of Gundel disclose wherein the first ground path is bonded to a second face of the first circuit board, and the second ground path is bonded to a face facing a second direction of the metal structure (see rejection of claim 3 above).

Referring to claim 5,  Nitta in view of Gundel disclose the electronic device of claim 1, but fail to disclose wherein the metal structure includes a first metal member, and the first metal member is thermally coupled with the second metal member, as a plate constructed of an aluminum material.
Oishi discloses wherein the metal structure includes a first metal member ( 3, in figure 1-2, and specification discloses that 3 formed of aluminum) , and the first metal member (3) is thermally coupled with the second metal member (13), as a plate constructed of an aluminum material (specification discloses that 3 formed of aluminum and the metal plate 13 is bonded to the metal chassis 3 by the adhesive material 14 superior in the thermal conductivity, thus the extremely advantageous heat radiation can be obtained.).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Nitta in view of Gundel  to have metal structures as mentioned by the Oishi  the metal plate 13 is bonded to the metal chassis 3 by the adhesive material 14 superior in the thermal conductivity, thus the extremely advantageous heat radiation can be obtained.

Referring to claim 7,  Nitta in view of Gundel disclose the electronic device of claim 1, but fail to disclose wherein the first metal member is thermally coupled with a heat pipe.
It would have been obvious design choice and makes official notice (see further in cited refences)  to ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Nitta in view of Gundel  to have heat pipe directly connected to any one of the metal plate which also  result in other metal plate of Nitta in view of Gundel thermally coupled to heat pipe in order to rapidly or efficient dissipate heat from the metal plates.

Allowable Subject Matter
Claims 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847